DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/21 has been entered.

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: US 2007/0139606 A1 of record, “Kim”) in view of Yang et al (US Publication No.: US 2014/0285992 A1 of record, “Yang”) and Kim et al (US Publication No.: US 2017/0123461 A1, “Kim’461”). 
Regarding Claim 1, Kim discloses an electronic device (Figure 5) comprising:
A first display panel (Figure 5, first display panel 201b); and

Wherein an area of the second display panel is larger than an area of the first display panel (Figure 5, an area of the second display panel 203b is larger than an area of the first display panel 201b), 
Wherein the first display panel comprises:
A substrate (Figure 5, substrate 110); and
A first transistor (Figure 6, first transistor 210),
Wherein the second display panel comprises:
A flexible substrate (Figure 5, flexible substrate 120/130),
A light-emitting element (Figure 6, light-emitting element 236, where the structure of display panel 203b would be the same as the structure of display panel 201b; Paragraphs 0043-0044); and
A second transistor (Figure 6, second transistor 201, where the structure of display panel 203b would be the same as the structure of display panel 201b; Paragraphs 0043-0044),
Wherein, in a state where a display surface of the second display panel is flat, the display surface of the second display panel comprises a first region overlapping with the first display panel and a second region not overlapping with the first display panel (Figure 5, a first region of the second display panel 203b may be considered the region that overlaps with the first display panel 201b, whereas the second region may be considered the region that does not overlap with the first display panel 201b).
Kim fails to disclose that the second region overlaps with the first region when the display surface of the second display panel is bent, wherein the electronic device comprises a member having a curved surface which protects a region having a curvature of the display surface of the second display panel when the display surface of the second display panel is bent. 
However, Kim’461 discloses a similar device where the second region overlaps with the first region when the display surface of the second display panel is bent (Kim’461, Figures 1-2A, second region FA at least partially overlaps with first region NFA1), wherein the electronic device comprises a member having a curved surface which protects a region having a curvature of the display surface of the second display panel when the display surface of the second display panel is bent (Kim’461, Figure 2A, member 400 protects NFA1 and FA; Paragraph 0052; Paragraphs 0058-0059).

Kim also fails to disclose that the substrate is a glass substrate.
Further, Yang discloses a similar device where the substrate is a glass substrate (Yang, Figure 3, substrate 15a; Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Kim to have a glass substrate as disclosed by Yang. One would have been motivated to have a glass substrate for the purpose of forming a protective and rigid layer (Yang, Paragraph 0041). 

Regarding Claim 4, Kim in view of Kim’461 and Yang discloses the electronic device according to claim 1.
Kim fails to disclose a touch sensor, wherein the touch sensor is provided so as to overlap a region where the first region and the second region overlap with each other.
However, Yang discloses a similar device comprising a touch sensor, wherein the touch sensor is provided so as to overlap a region where the first region and the second region overlap with each other (Yang, touch sensor 52b, first region 52a, second region 51b; Paragraph 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include a touch sensor as disclosed by Yang. One would have been motivated to do so for the purpose of including a touch function within the electronic device (Yang, Paragraph 0097). 

Regarding Claim 5, Kim in view of Kim’461 discloses the electronic device according to claim 2.
Kim fails to disclose a touch sensor, wherein the touch sensor is provided so as to overlap a region where the first region and the second region overlap with each other.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include a touch sensor as disclosed by Yang. One would have been motivated to do so for the purpose of including a touch function within the electronic device (Yang, Paragraph 0097). 

Regarding Claim 13, Kim in view of Kim’461 and Yang discloses the electronic device according to claim 1.
Kim fails to disclose that the member comprises a resin.
However, Yang discloses a similar device where the member comprises a resin (Yang, Figure 3, member 18 and 12, where Paragraph 0051 discloses plasticity in 12 and Paragraph 0047 discloses the use of resin in 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Kim to have a protective member as disclosed by Yang. One would have been motivated to do so for the purpose of alleviating the stress in the bent region (Yang, Paragraph 0052). 

Regarding Claim 14, Kim in view of Kim’461 discloses the electronic device according to claim 2.
Kim fails to disclose that the member comprises a resin.
However, Yang discloses a similar device where the member comprises a resin (Yang, Figure 3, member 18 and 12, where Paragraph 0051 discloses plasticity in 12 and Paragraph 0047 discloses the use of resin in 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Kim to have a protective member as disclosed by Yang. One would have been motivated to do so for the purpose of alleviating the stress in the bent region (Yang, Paragraph 0052). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim’461.
Regarding Claim 2, Kim discloses an electronic device (Figure 8) comprising:
A first display panel (Figure 8, first display panel 201b); and
A second display panel (Figure 8, second display panel 203a),
Wherein an area of the second display panel is larger than an area of the first display panel (Figure 8, an area of the second display panel 203a is larger than an area of the first display panel 201b), 
Wherein the first display panel comprises:
A substrate (Figure 8, substrate 110); and
A first transistor (Figure 6, first transistor 210),
Wherein the second display panel comprises:
A flexible substrate (Figure 8, flexible substrate 120/130),
A display element (Figure 2, display element 230, where the structure of display panel 203a would be the same as the structure of display panel 201; Paragraph 0019); and
A second transistor (Figure 2, second transistor 210, where the structure of display panel 203a would be the same as the structure of display panel 201a),
Wherein, in a state where a display surface of the second display panel is flat, the display surface of the second display panel comprises a first region overlapping with the first display panel and a second region not overlapping with the first display panel (Figure 8, a first region of the second display panel 203a may be considered the region that overlaps with the first display panel 201b, whereas the second region may be considered the region that does not overlap with the first display panel 201b).
Kim fails to disclose that the second region overlaps with the first region when the display surface of the second display panel is folded, and the electronic device comprises a member having a curved surface which protects a region having a curvature of the display surface of the second display panel when the display surface of the second display panel is folded.
However, Kim’461 discloses a similar device where the second region overlaps with the first region when the display surface of the second display panel is bent (Kim’461, Figures 1-2A, second region FA at least partially overlaps with first region NFA1), wherein the electronic device comprises a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to have the second region overlap the first region and having a member having a curved surface to protect a region of the display panel as disclosed by Kim’461. One would have been motivated to do so for the purpose of absorbing shock and protecting the display panel (Kim’461, Paragraph 0058). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim’461 and Yeom et al (US Publication No.: US 2017/0075389 A1 of record).
Regarding Claim 3, Kim discloses an electronic device (Figure 8) comprising:
A first display panel (Figure 8, first display panel 201b); and
A second display panel (Figure 8, second display panel 203a),
Wherein an area of the second display panel and an area of the first display panel are different from each other (Figure 8, an area of the second display panel 203a is larger than an area of the first display panel 201b), 
Wherein the first display panel comprises:
A substrate (Figure 8, substrate 110); and
A first transistor (Figure 6, first transistor 210),
Wherein the second display panel comprises:
A flexible substrate (Figure 8, flexible substrate 120/130),
A display element (Figure 2, display element 230, where the structure of display panel 203a would be the same as the structure of display panel 201; Paragraph 0019); and
A second transistor (Figure 2, second transistor 210, where the structure of display panel 203a would be the same as the structure of display panel 201a),
Kim fails to disclose that in an open state of the electronic device, the display surface of the second display panel comprises a first region overlapping with the first display panel and a second region 
However, Yeom discloses a similar device where in an open state of the electronic device, the display surface of the second display panel comprises a first region overlapping with the first display panel and a second region not overlapping with the first display panel, and wherein the second region overlaps with the first region when the display surface of the second display panel is folded (Yeom, Figure 6b, first region 41 overlaps with the first display panel 42, and second region 43 does not overlap with the first display panel; Figure 6d, first region 41 overlaps with second region 43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to have the second region overlap the first region as disclosed by Yeom. One would have been motivated to do so for the purpose of manipulating a shape of the electronic device in order to simplify user operation (Yeom, Paragraph 0081). 
Kim also fails to disclose that the electronic device comprises a member having a curved surface which protects a region having a curvature of the display surface of the second display panel when the display surface of the second display panel is folded. 
However, Kim’461 discloses a similar device where the electronic device comprises a member having a curved surface which protects a region having a curvature of the display surface of the second display panel when the display surface of the second display panel is folded (Kim’461, Figure 2A, member 400 protects NFA1 and FA; Paragraph 0052; Paragraphs 0058-0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to have the second region overlap the first region and having a member having a curved surface to protect a region of the display panel as disclosed by Kim’461. One would have been motivated to do so for the purpose of absorbing shock and protecting the display panel (Kim’461, Paragraph 0058). 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim’461 and Yeom in further view of Yang.
Regarding Claim 6, Kim in view of Yeom and Kim’461 discloses the electronic device according to claim 3.
Kim fails to disclose a touch sensor, wherein the touch sensor is provided so as to overlap a region where the first region and the second region overlap with each other.
However, Yang discloses a similar device comprising a touch sensor, wherein the touch sensor is provided so as to overlap a region where the first region and the second region overlap with each other (Yang, touch sensor 52b, first region 52a, second region 51b; Paragraph 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include a touch sensor as disclosed by Yang. One would have been motivated to do so for the purpose of including a touch function within the electronic device (Yang, Paragraph 0097). 

Regarding Claim 15, Kim in view of Yeom and Kim’461 discloses the electronic device according to claim 3.
Kim fails to disclose that the member comprises a resin.
However, Yang discloses a similar device where the member comprises a resin (Yang, Figure 3, member 18 and 12, where Paragraph 0051 discloses plasticity in 12 and Paragraph 0047 discloses the use of resin in 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Kim to have a protective member as disclosed by Yang. One would have been motivated to do so for the purpose of alleviating the stress in the bent region (Yang, Paragraph 0052). 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim’461 and Yang in further view of Park et al (US Publication No.: US 2014/0339517 A1 of record, “Park”).
Regarding Claim 7, Kim in view of Kim’461 and Yang discloses the electronic device according to claim 1.

However, Park discloses a similar device where the first transistor or the second transistor comprises an oxide semiconductor in a channel formation region (Park, Paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include an oxide semiconductor as disclosed by Park. One would have been motivated to do so for the purpose of optimizing the performance and electron mobility of the transistor layer (Park, Paragraph 0074).

Regarding Claim 10, Kim in view of Kim’461, Yang, and Park discloses the electronic device according to claim 7.
Kim fails to disclose that the oxide semiconductor comprises a crystalline region.
However, Park discloses a similar device where the oxide semiconductor comprises a crystalline region (Park, Paragraph 0123).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include a crystalline region as disclosed by Park. One would have been motivated to do so for the purpose of optimizing the performance of the transistor layer and the method of manufacturing (Park, Paragraph 0074; Paragraph 0123).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim’461 in further view of Park et al (US Publication No.: US 2014/0339517 A1 of record, “Park”).
Regarding Claim 8, Kim in view of Kim’461 discloses the electronic device according to claim 2.
Kim fails to disclose that the first transistor or the second transistor comprises an oxide semiconductor in a channel formation region.
However, Park discloses a similar device where the first transistor or the second transistor comprises an oxide semiconductor in a channel formation region (Park, Paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include an oxide semiconductor as disclosed by Park. One would have been motivated to do so for the purpose of optimizing the performance and electron mobility of the transistor layer (Park, Paragraph 0074).

Regarding Claim 11, Kim in view of Kim’461 and Park discloses the electronic device according to claim 8.
Kim fails to disclose that the oxide semiconductor comprises a crystalline region.
However, Park discloses a similar device where the oxide semiconductor comprises a crystalline region (Park, Paragraph 0123).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include a crystalline region as disclosed by Park. One would have been motivated to do so for the purpose of optimizing the performance of the transistor layer and the method of manufacturing (Park, Paragraph 0074; Paragraph 0123).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim’461 and Yeom in further view of Park et al (US Publication No.: US 2014/0339517 A1 of record, “Park”).
Regarding Claim 9, Kim in view of Yeom and Kim’461 discloses the electronic device according to claim 3.
Kim fails to disclose that the first transistor or the second transistor comprises an oxide semiconductor in a channel formation region.
However, Park discloses a similar device where the first transistor or the second transistor comprises an oxide semiconductor in a channel formation region (Park, Paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include an oxide semiconductor as disclosed by 

Regarding Claim 12, Kim in view of Yeom, Kim’461 and Park discloses the electronic device according to claim 9.
Kim fails to disclose that the oxide semiconductor comprises a crystalline region.
However, Park discloses a similar device where the oxide semiconductor comprises a crystalline region (Park, Paragraph 0123).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871